MEMORANDUM **
German Albert Lopez, a native and citizen of Guatemala, petitions for review the Board of Immigration Appeals’ (“BIA”) summary dismissal of his appeal of the Immigration Judge’s (“IJ”) denial of his application for suspension of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we deny the petition for review.
*682Lopez filed a Notice of Appeal (Form EOIR — 26) with the BIA and indicated on it that he would file a brief. Because he failed to file the brief, and also failed to set out adequate reasons for his appeal in his Notice of Appeal, the BIA summarily dismissed. Lopez did not raise the issue of the summary dismissal in his brief to this Court. Accordingly, we regard Lopez’s failure as a waiver of his right to challenge the BIA’s decision. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir. 1996).
We do not consider Lopez’s contentions regarding the IJ’s underlying decision because these issues were not first considered by the BIA. See Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.